Title: Henry B. Bascom to James Madison, 19 October 1827
From: Bascom, Henry B.
To: Madison, James


                        
                            
                                my Dear Sir,
                            
                            
                                
                                    Madison College.
                                
                                 19. Ocr. 1827.
                            
                        
                        
                        I have the pleasure of informing you that our Infant College, is in successful operation; with six Teachers
                            actively employed every day—Our prospects at present, afford considerable promise; and allow us to hope, much, in behalf of the Institution.
                        The seal of the college, is simple & unpretending, a small vignette engraving of the Head of Mr. Madison, with the designation—"Madisoniensis Collegii Sigillum, 1827" in
                                Roman numerals.
                        We shall proceed slowly, but we hope to do it safely,
                            our first maxim, is not to go in debt; If we do but little, we
                            intend to do it honestly, & do it well. I am now constantly engaged, in the collection of Books, maps, charts,
                            & monies, for the Institution.
                        At present we have 63 schollars, & 20 more
                            engaged, to enter shortly.
                        What we most need, in the present state of our progress, are a Library & the necessary apparatus for
                            a College. The agricultural Department, excites considerable interest, in different sections of the country. We shall be
                            thankful, for your paternal advice, at any time. Very respectfully—
                        
                            
                                H. B. Bascom
                            
                        
                    Could Mr Madison furnish me with a copy of the Laws & c of the University of Virga?
                            respectfully—                        
                            H. B. B.
                            
                        